Exhibit AMENDMENT TO THE BY-LAWS OF PIEDMONT MINING COMPANY, INC. The undersigned, being the ·President and a duly elected Director of Piedmont Mining Company, Inc., does hereby certify that pursuant to Article IV, Section 2 of the By-Laws of Piedmont Mining Company, Inc. and North Carolina General Statutes 55-29(c), a properly called special meeting of the Board of Directors of said company was conducted 551 Fifth Avenue, Suite 1625, New York, New York, on June 25, 1984, at 12:10o'clock P.M., at which meeting a majority of the Directors attended. At said meeting, the following resolutions were duly adopted: BE IT RESOLVED, that Sections 7 and 8 of Article II of the By-Laws of Piedmont Mining Company, Inc. shall be deleted in their entirety, and the following shall be inserted in lieu thereof: Section 7.Quorum: A majority of the shares entitled to vote, or, if shareholders are voting as a class, a majority of the shares of each class, represented in person or by proxy, shall constitute a quorum at meetings of shareholders. If there is no quorum at the opening of a meeting of shareholders, such meeting may be adjourned from time to time by the vote of a majority of the shares on the motion to adjourn; and, at any adjourned meeting at which a quorum is present, any business may be transacted which might have been transacted at the original meeting. The shareholders at a meeting at which a quorum is present may continue to do business until adjournment, notwithstanding the withdrawal of enough shareholders to leave less than a quorum. Section 8.Voting of Shares.
